 


 HR 5136 ENR: National Integrated Drought Information System Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5136 
 
AN ACT 
To establish a National Integrated Drought Information System within the National Oceanic and Atmospheric Administration to improve drought monitoring and forecasting capabilities. 
 
 
1.Short titleThis Act may be cited as the National Integrated Drought Information System Act of 2006. 
2.DefinitionsIn this Act: 
(1)DroughtThe term drought means a deficiency in precipitation— 
(A)that leads to a deficiency in surface or subsurface water supplies (including rivers, streams, wetlands, ground water, soil moisture, reservoir supplies, lake levels, and snow pack); and 
(B)that causes or may cause— 
(i)substantial economic or social impacts; or 
(ii)substantial physical damage or injury to individuals, property, or the environment. 
(2)Under secretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere. 
3.Nidis program 
(a)In GeneralThe Under Secretary, through the National Weather Service and other appropriate weather and climate programs in the National Oceanic and Atmospheric Administration, shall establish a National Integrated Drought Information System. 
(b)System FunctionsThe National Integrated Drought Information System shall— 
(1)provide an effective drought early warning system that— 
(A)is a comprehensive system that collects and integrates information on the key indicators of drought in order to make usable, reliable, and timely drought forecasts and assessments of drought, including assessments of the severity of drought conditions and impacts; 
(B)communicates drought forecasts, drought conditions, and drought impacts on an ongoing basis to— 
(i)decisionmakers at the Federal, regional, State, tribal, and local levels of government; 
(ii)the private sector; and 
(iii)the public,in order to engender better informed and more timely decisions thereby leading to reduced impacts and costs; and 
(C)includes timely (where possible real-time) data, information, and products that reflect local, regional, and State differences in drought conditions; 
(2)coordinate, and integrate as practicable, Federal research in support of a drought early warning system; and 
(3)build upon existing forecasting and assessment programs and partnerships. 
(c)ConsultationThe Under Secretary shall consult with relevant Federal, regional, State, tribal, and local government agencies, research institutions, and the private sector in the development of the National Integrated Drought Information System. 
(d)Cooperation From Other Federal AgenciesEach Federal agency shall cooperate as appropriate with the Under Secretary in carrying out this Act. 
4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$11,000,000 for fiscal year 2007; 
(2)$12,000,000 for fiscal year 2008; 
(3)$13,000,000 for fiscal year 2009; 
(4)$14,000,000 for fiscal year 2010; 
(5)$15,000,000 for fiscal year 2011; and 
(6)$16,000,000 for fiscal year 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
